DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, claims 1-2, 6-10 and 12, in the reply filed on 12th May 2022 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12th May 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the depressions including different shapes or extension" in line 6. The phrase is indefinite because it is not clear what it is referred as “different shapes or extension”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US 2009/0155010).
Regarding claim 1, Cook teaches a tool holder (#10a) having a tool portion (#20) and a tool interface portion (#14a), wherein the tool interface portion has a lateral surface area (#15a of fig. 7) which is of rotationally symmetrical design (see fig. 7) and extends over a predetermined axial length (see fig. 7, where axial length is predetermined), wherein the tool interface portion has sections with non-round cross section (see fig. 7 and annotated fig. below, where the cross-section view is taken in the axial direction and the sections are depressions #56 in the shape of different rectangles), wherein the sections with non-round cross section are formed by depressions (#56) arranged in the lateral surface area (see #15a of fig. 7), the depressions including different shapes or extension (see fig. 7, where depressions #56 have different extensions shown in annotated fig. below) and being arranged in a ring area (see fig. 7), wherein an axial extension (see fig. 7, where the axial extension is predefined), a radial depth (see fig. 7, where the radial length is predefined), and an arc length (see fig. 7, where arc length is predefined) are predefined for the depressions.

    PNG
    media_image1.png
    585
    629
    media_image1.png
    Greyscale



Regarding claim 8, Cook teaches the tool holder of claim 1, Cook further discloses: wherein the depressions extend over the entire axial length of the tool interface portion (see fig. 7, where #56 extends over the entire axial length of #15a).

Regarding claim 9, Cook teaches the tool holder of claim 8, Cook further discloses: wherein the depressions have a different radial depth over their axial progression (see fig. 7, where #56 depressions along the axial progression on #15a have different depths).

Regarding claim 10, Cook teaches the tool holder of claim 1, Cook further discloses: wherein the depressions include axially extended depressions running at an angle (see annotated fig. below) to the axis of rotation of the tool holder.

    PNG
    media_image2.png
    416
    483
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sweeny (US 3,699,843) teaches a tool holder with depressions of different shapes similar to tool holder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722